[Cite as State v. Meadows, 2022-Ohio-4513.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                Plaintiff-Appellee,                 :
                                                             No. 111489
                v.                                  :

STEPHEN MEADOWS,                                    :

                Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: December 15, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-22-667521-A


                                              Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Lisa J. Turoso, Assistant Prosecuting
                Attorney, for appellant.

                The Law Office of Jaye M. Schlachet and Eric M. Levy, for
                appellant.


MICHELLE J. SHEEHAN, P.J.:

               Defendant-appellant, Stephen Meadows, appeals from a judgment of

the Cuyahoga County Court of Common Pleas that convicted him of attempted

assault and related offenses after a guilty plea. On appeal, Meadows challenges the
validity of his guilty plea and argues the record does not support the consecutive

sentences imposed by the trial court for his offenses. Having reviewed the record

and applicable law, we find no merit to his appeal and affirm the trial court’s

judgment.

Background

            On January 31, 2022, police officers responded to a 911 call for domestic

violence. When the officers arrived at the victim’s residence, they saw blood on the

door. The victim, who was in a long-term relationship with Meadows, told the

officers that she was cut and strangled and that she had also been dragged down the

hall and thrown into the toilet in the bathroom. The victim also related that, after

the victim placed the 911 call, Meadows threatened that he would kill her if she did

not cancel the call. Meadows was confrontational with the officers and struck one

of them with his elbow. The victim’s two children were present in the house during

the incident.

                The incident led to an eight-count indictment against Meadows. He

was charged with felonious assault (Count 1), a second-degree felony; domestic

violence (Count 2), a fourth-degree felony; two counts of endangering children

(Counts 3 and 4), a first-degree misdemeanor; intimidation of crime victim or

witness (Count 5), a third-degree misdemeanor; criminal damaging or endangering

(Count 6), a first-degree misdemeanor; assaulting a peace officer (Count 7), a fourth-

degree felony; and resisting arrest (Count 8), a second-degree misdemeanor.
              Meadows pleaded guilty to Count 1, amended to attempted felonious

assault, a third-degree felony; Count 5, amended to attempted intimidation of a

crime victim or witness, a fourth-degree felony; and Count 7, amended to attempted

assault of a peace officer, a fifth-degree felony.     The remaining counts were

dismissed.

              At the plea hearing, the trial court advised Meadows that amended

Count 1 was a third-degree felony, punishable by a maximum of 36 months in

prison, and amended Count 7 was a fifth-degree felony and punishable by a

maximum of 12 months in prison. The trial court, however, mistakenly advised

Meadows that the amended Count 5 was a third-degree felony, punishable by up to

36 months in prison, when in fact the amended Count 5 was a fourth-degree felony

punishable by up to 18 months in prison.

              At the conclusion of the plea hearing, Meadows moved to reduce his

bond. The victim spoke and opposed any reduction, stating that she was uncertain

of the safety of her and her children if Meadows’s bond was reduced; she felt that

“it’s a possibility that I can get my life taken.”    The state also opposed bond

reduction, stating that Meadows had cut the victim with a knife on her neck and the

victim had consistently expressed her fear of him. In addition, Meadows also sent

her a letter from the jail and had his mother telephone her twice, in violation of the

no-contact order. The trial court denied his motion to reduce the bond.

              At the sentencing hearing, the state played footage from the body cam

of an officer who arrived at the victim’s residence in response to her 911 call. While
the video was played, the state recounted what the police witnessed when they

arrived: there was blood on the door; the victim’s two children were in the home;

and the victim reported that she was cut and strangulated and had also been dragged

down the hall and thrown into the toilet in the bathroom. A victim’s advocate also

spoke on behalf of the victim, stressing that the victim was very afraid of Meadows

and wanted him to serve time in prison. The advocate reported that Meadows

constantly “put his hands” on the victim and abused the victim by strangulation; he

had “choked her out” on multiple occasions and used strangulation “when he wants

to shut her mouth.” The advocate expressed her amazement that the victim had

survived the long-term abuse.

              Meadows’s counsel advocated for community-control sanctions for

Meadows’s offenses. He proposed a reintegration plan, which included substance

abuse and mental health program for Meadows. Counsel acknowledged that

Meadows, age 31, had a significant criminal history: there were four juvenile cases

involving unauthorized use of motor vehicle and thefts and he had a prior domestic

violence misdemeanor conviction in 2011.          Counsel noted that Meadows

experienced trauma in his childhood and had been diagnosed with depressive

disorders and cannabis disorder. Meadows spoke on his own behalf, suggesting that

the victim was known for cutting herself and she was partly to blame for sustaining

the injury on her neck during the incident.

              Before sentencing Meadows, the court addressed him as follows:
      [T]here’s a history here that’s repeating itself. So you had the domestic
      violence in 2011, and then there were additional reports in 2011. But it
      seems you have a tendency to put your hands on [] your intimate
      partner’s neck, which is very troubling. You’re minimizing.

      [T]hat [body cam] video can be used in domestic violence training. And
      I say that because you exhibited characteristics of someone who abuses
      their intimate partner. It was very clear on that video; all the body
      language, the words that you were using, the disregard for the officers
      being there, watching her try to maneuver because she knows what
      your triggers are. She didn’t want it to turn into something worse than
      it was. Watching your arms [go] up, she knew what that meant. She
      knew what that meant. She told the officers, I don’t want him to get
      aggressive. She used her body as a shield in that video because she
      knows you. And I have no doubt that if you were reunited with her, that
      her life is at risk. That’s what I took from the video.

                The trial court also stressed that the victim’s children were also victims

in this case because they witnessed the assault incident. The court found the victim

to be at a very high risk of homicide and noted Meadows denied responsibility for

the incident.

                Before pronouncing Meadows’s sentences, the trial court stated that

it had considered the record, the statements made at the sentencing hearing, the

PSI, the reintegration plan proposed by Meadows’s counsel, and the mitigation of

penalty report.

                The court imposed 36 months of prison on amended Count 1 and,

under the mistaken belief that the amended Count 5 was a third-degree felony,

imposed 24 months on that count, and ordered the two prison terms to be served

consecutively. The court also imposed a concurrent term of 12 months on the

amended Count 7.
              For the consecutive sentences, the court made the statutory findings

that consecutive sentences were necessary to punish the offender and to protect the

public from future crime; that the sentences were not disproportionate to the

seriousness of the conduct and the danger imposed by the defendant; and that two

or more of the offenses were part of more than one course of conduct, and that the

harm caused was so great or unusual that a single term will not adequately reflect

the seriousness of the conduct.

              The sentencing transcript next reflects that, following a recess, the

trial court announced that the parties were back on the record, stating that it was

just brought to the court’s attention that the court had erroneously sentenced

Meadows on the amended Count 5, which was a fourth-degree felony instead of a

third-degree felony. The court asked if the defense would require the statutory

findings to be made again. The defense counsel agreed to proceed to resentencing

of the amended Count 5 without the trial court remaking the findings.

              While Meadows claims on appeal that he “might have decided” to

exercise his trial right if he had been properly advised of the maximum penalty for

the amended Count 5, notably, neither he nor his counsel raised any issue regarding

the validity of the plea. Rather, his counsel took the opportunity to ask the trial court

to reconsider its sentence and again advocated for community-control sanctions,

emphasizing that Meadows had not committed any offenses since 2011 and that the

instant incident likely involved mutual combat. The trial court reiterated its grave

concern for the victim’s safety and the importance for the court to treat stranger
assault and assault of an intimate partner equally. The court sentenced Meadows to

18 months in prison for the amended Count 5 and ordered it to be served

consecutively to amended Count 1, based on the findings it had made.

              On appeal, Meadows raises the following three assignments of error:

      I. The trial court erred when it found appellant’s plea was voluntary,
      knowing and intelligent and that he was aware of the maximum penalty
      that the court could impose where he was advised that he was pleading
      guilty to attempted count five, a felony of the third degree, with an
      advisement of the potential sanctions for a third-degree felony when
      [amended] count five was a felony of the fourth degree.

      II. The trial court erred when it imposed consecutive sentences which
      are not supported by the record and are contrary to law.

      III. The trial court erred when it imposed consecutive sentences as an
      impermissible sentence package.

Guilty Plea

              Under the first assignment of error, Meadows argues his plea was not

voluntary, knowing, or intelligent because he was not properly advised of the

maximum penalty for the amended Count 5.

              To ensure that a defendant enters a plea knowingly, voluntarily, and

intelligently, a trial court must engage in colloquy with the defendant in accordance

with Crim.R. 11(C). State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450 (1996).

Crim.R. 11(C)(2) requires that a trial court determine from a colloquy with the

defendant whether the defendant understands (1) the nature of the charge and

maximum penalty, (2) the effect of the guilty plea, and (3) the constitutional rights

waived by a guilty plea. State v. Brown, 8th Dist. Cuyahoga No. 104095, 2017-Ohio-
184, ¶ 5, citing State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d

621. The reviewing court conducts a de novo review to determine whether the trial

court accepted a plea in compliance with Crim.R. 11(C). State v. Cardwell, 8th Dist.

Cuyahoga No. 92796, 2009-Ohio-6827, ¶ 26.

              As summarized by the court in State v. Dangler, 162 Ohio St.3d 1,

2020-Ohio-2765, 164 N.E.3d 286, the questions to ask in reviewing the validity of a

guilty plea are “(1) has the trial court complied with the relevant provision of the

rule? (2) if the court has not complied fully with the rule, is the purported failure of

a type that excuses a defendant from the burden of demonstrating prejudice? and

(3) if a showing of prejudice is required, has the defendant met that burden?” Id. at

¶ 17.

              When a trial court fails to explain the constitutional rights delineated

in Crim.R. 11(C)(2)(c) that a defendant waives by pleading guilty, we presume that

the plea was entered involuntarily and unknowingly, and no showing of prejudice is

required. Dangler at ¶ 14, citing State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-

3748, 893 N.E.2d 462, at ¶ 31.

              Where, however, the issue concerns a nonconstitutional requirement,

such as whether the defendant understood the nature of the charges or the

maximum penalties for the offenses, a defendant must affirmatively show prejudice

to invalidate his plea. Id. The test for prejudice is “‘whether the plea would have

otherwise been made.’” Id. at ¶ 16, quoting State v. Nero, 56 Ohio St.3d 106, 108,

564 N.E.2d 474.
              Meadows      claims   the   trial   court   failed   to   comply   with

Crim.R. 11(C)(2)(a), which requires that the trial court determine that the defendant

is “making the plea voluntarily, with understanding of * * * the maximum penalty

involved.” The trial court here advised Meadows of the maximum penalty for the

three counts he faced. It correctly advised him of the maximum penalty of the

amended Count 1 and the amended Count 7 (36 months and 12 months

respectively), but erroneously advised him that the maximum penalty for the

amended Count 5 was 36 months, when it was in fact 24 months. Thus, the court

failed to fully comply with Crim.R. 11(C)(2)(a), and, because this involves a

nonconstitutional right, Meadows has the burden to demonstrate prejudice.

              Meadows makes no such showing on appeal, except for a conclusory

statement in his brief that “[h]ad he been aware that the original charge was only a

felony of the third-degree with the associated maximum sanction he might have

been willing to take that risk and go to trial.” In Dangler, the Supreme Court of Ohio

affirmed that when a defendant claims that he would not have entered his plea but

for the trial court’s failure to fully comply with the requirement of the maximum

penalty advisement, prejudice must be established on the face of the record.

Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, at ¶ 24, citing

Hayward v. Summa Heath Sys./Akron City Hosp., 139 Ohio St.3d 238, 2014-Ohio-

1913, 11 N.E.3d 243. Meadows’s conclusory statement falls short of the required

demonstration. He offers no explanation for his claim, and our review reflects

nothing in the record indicating that Meadows would have opted for trial if he had
known he faced a maximum of 18 month instead of 24 months in the amended

Count 5. Tellingly, neither he nor his counsel objected or otherwise raised the issue

when the trial court announced its error and provided an opportunity for his counsel

to speak before resentencing him on the amended Count 5. Having reviewed the

record, we find the first assignment of error to be without merit.

Consecutive Sentences

               Under the second assignment of error, Meadows argues his

consecutive sentences are not supported by the record and otherwise contrary to

law.

              R.C. 2929.14(C)(4) requires a trial court to make three specific

findings when imposing consecutive sentences:

       (4) If multiple prison terms are imposed on an offender for convictions
       of multiple offenses, the court may require the offender to serve the
       prison terms consecutively if the court finds that the consecutive
       service is necessary to protect the public from future crime or to punish
       the offender and that consecutive sentences are not disproportionate to
       the seriousness of the offender’s conduct and to the danger the offender
       poses to the public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses while
       the offender was awaiting trial or sentencing, was under a sanction
       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
       Revised Code, or was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one
       or more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the
       courses of conduct adequately reflects the seriousness of the offender's
       conduct.
      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

              An appellate court reviews felony sentences under the standard of

review set forth in R.C. 2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-

1002, 59 N.E.3d 1231, ¶ 22. Furthermore, R.C. 2953.08(G)(2) is the exclusive means

for appellate review of consecutive sentences. State v. Gwynne, 158 Ohio St.3d 279,

2019-Ohio-4761, 141 N.E.3d 169. Pursuant to R.C. 2953.08(G)(2), we may increase,

reduce, or otherwise modify a sentence or vacate a sentence and remand for

resentencing if we clearly and convincingly find that the record does not support the

sentencing court’s findings under R.C. 2929.14(C)(4), or the sentence is otherwise

contrary to law.

              A consecutive sentence may be challenged in two ways. The defendant

can argue that consecutive sentences are contrary to law because the court failed to

make the necessary findings required by R.C. 2929.14(C)(4); or, the defendant can

argue that the record does not support the findings made under R.C. 2929.14(C)(4).

State v. Johnson, 8th Dist. Cuyahoga No. 102449, 2016-Ohio-1536, ¶ 7.

              In making the consecutive findings, a trial court is not required to give

reasons supporting its decision to impose consecutive sentences. State v. Bonnell,

140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 27. Rather, “as long as the

reviewing court can discern that the trial court engaged in the correct analysis and

can determine that the record contains evidence to support the findings, consecutive

sentences should be upheld.” Id. at ¶ 29.
               The trial court here made the findings before imposing consecutive

sentences on the amended Count 1 and the amended Count 5. For the first finding,

the court stated that consecutive sentences were necessary to punish the offender

and to protect the public from future crime. For the second finding, the court stated

that the sentences were not disproportionate to the seriousness of the conduct and

the danger imposed by the defendant. For the third finding, the court stated that

two or more of the offenses were part of more than one course of conduct, and that

the harm caused was so great or unusual that a single term will not adequately reflect

the seriousness of the conduct.

               In arguing the record does not support the findings made by the trial

court, Meadows essentially argues that his offense was based on the relationship

between him and the victim and therefore he poses no threat to the public at large.

These claims are consistently rejected by the court. See, e.g., State v. Williams, 11th

Dist. Geauga No. 2020-G-0258, 2021-Ohio-1254, ¶ 11 (rejecting appellant’s claim

that his relationship with the victim facilitated his offense and his conduct posed a

threat only to the particular victim and not to the public at large); and State v. T.D.J.,

7th Dist. Mahoning No. 16 MA 0104, 2018-Ohio-2766, ¶ 75 (finding that although

the record does not show that appellant was necessarily a danger to the entire public

at large, she was a threat to the children in her care).

              At the sentencing hearing, the victim’s advocate reported Meadows’s

chronic abuse of the victim by strangulation and expressed her amazement that the

victim was able to survive the habitual abuse. The court specifically noted that
Meadows’s assault offense was very serious and found the victim to be at a high risk

of homicide by Meadows. The court also found it significant that Meadows had

committed a similar offense previously, he committed the present offenses in the

presence of two children, and he disregarded law enforcement responding to the

victim’s 911 call.

               When examining whether the record supports the trial court’s

findings, R.C. 2953.08(G)(2) is broadly worded to encompass all of the proceedings

before the court, not just the sentencing, and support for consecutive findings may

appear anywhere in the record and not just at the time the court imposes consecutive

sentences. State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 22 (8th Dist.). Here,

the record reflects that at the plea hearing, the victim expressed grave concerns for

the safety of her and her children and the court denied Meadows’s request to reduce

the bond. The PSI indicated that Meadows used a kitchen knife to cut the victim’s

neck after she called 911 for help and threatened to harm her further if she did not

cancel the emergency call. When the police officers arrived, Meadows forcibly

placed himself between the victim and the officers to prevent her from being assisted

by the officers and, at one point, struck a police officer with his elbow.

               In light of the foregoing, we clearly and convincingly find that the

record supports the sentencing court’s findings under R.C. 2929.14(C)(4). The

second assignment is without merit.
Sentencing Package

              Under the third assignment of error, Meadows claims the trial court

imposed consecutive sentences as an impermissible sentencing package. In Ohio,

“sentencing packages, or the imposition of one blanket sentence for multiple

offenses, are not permissible.” State v. Hedges, 11th Dist. Lake No. 2019-L-135,

2020-Ohio-4528, citing State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846

N.E.2d 824, ¶ 10. “The doctrine arises from the Federal Sentencing Guidelines,

which require courts to consider ‘many multicount and interrelated sentencing

enhancements.’” State v. Habbas, 8th Dist. Cuyahoga No. 104532, 2017-Ohio-2653,

¶ 7, quoting Saxon at ¶ 7. Furthermore, “under the sentencing package doctrine, an

error within the sentencing package as a whole, even if only on one of multiple

offenses, may require modification or vacation of the entire sentencing package due

to the interdependency of the sentences for each offense.” Id., citing Saxon at ¶ 6.

In contrast, “Ohio’s felony sentencing scheme is designed to focus the judge’s

attention on one offense at a time.” Id., citing State v. Holdcroft, 137 Ohio St.3d

526, 2013-Ohio-5014, 1 N.E.3d 382, ¶ 6.

              Here, the trial court originally sentenced Meadows to 30 months on

the amended Count 1, 24 months on the amended Count 5, and 12 months on the

amended Count 7, and then ordered Count 1 and the amended Count 5 to be served

consecutively based on its statutory findings. Upon discovering its advisement error

regarding the amended Count 5, the court sentenced him to 18 months on that count

and again ordered the sentence to be served consecutively to the amended Count 1
based on the previously made findings. The record before us indicates the trial court

properly sentenced Meadows on individual counts as required and made the proper

findings for consecutive sentences. Meadows’s claim that the trial court imposed

consecutive sentence as an improper sentencing package is meritless. The third

assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



                  __________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

CORNELIUS J. O’SULLIVAN, JR., J., and
MARY J. BOYLE, J., CONCUR